THIRD AMENDMENT TO THE
OUTSIDE DIRECTORS STOCK BASED COMPENSATION PLAN

          This Third Amendment to the Outside Directors Stock Based Compensation
Plan ("Amendment") is adopted by Black Hills Corporation (“Company”) effective
the 1st day of June, 2005.

    1.        RECITALS.

This document is the Third Amendment to the Outside Directors Stock Based
Compensation Plan which was adopted by the Company effective the 1st day of
June, 2005 ("Plan"). Under Section 10 of the Plan, the Company reserved the
right to amend, modify, or discontinue the Plan provided only that any
modification is not to reduce accrued and unpaid benefits. The amendment
hereunder does not reduce any accrued or unpaid benefits.


    2.         AMENDMENTS TO SECTION 4; PROVISION OF ADDITIONAL ANNUAL BENEFITS.

         Section 4 of the Plan is amended by adding the following f and g:


f.  

For the purposes of this section, the term “Quarter Period” shall mean June 1
through August 31, September 1 through November 30, December 1 through February
28 or 29 and March 1 through May 31. Beginning with June 1, 2005, and for the
remainder of the Plan year, and for each Plan year thereafter, each Participant
shall be entitled to a quarterly addition to their Account in the amount of the
number of Company common stock equivalents determined by dividing the sum of
$7,000 by the market price of the Company common stock on the last day of the
Quarter Period for each Quarter Period of the Plan year that the Participant is
eligible for benefits. If a Participant is not a Director for the entire Quarter
Period, then the Participant’s addition for the quarter should be prorated for
the number of days that the Participant served as Director.


--------------------------------------------------------------------------------

g.  

Shares issued under this Plan will be issued under the Black Hills Corporation
2005 Omnibus Incentive Plan.



    3.        NO OTHER CHANGES.

Other than specifically set forth herein, all terms, conditions and provisions
of the Plan shall remain the same.



        Dated this 26th day of May, 2005.

                                          BLACK HILLS CORPORATION


                                             By:    /s/ David R. Emery
                                        Its Chairman, President and CEO


ATTEST:

/s/ Roxann R. Basham
Secretary

(CORPORATE SEAL)